Citation Nr: 0533180	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from November 1950 to 
October 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee that denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and his claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


FINDINGS OF FACT

1.  The appellant had active service in Germany during the 
Korean conflict.

2.  The appellant did not engage in combat with the enemy 
during his active military service.

3.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.

4.  The appellant has no service-connected disabilities and 
there is no legal basis for a grant of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not
met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).  

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim and 
his TDIU claim.  The RO sent the appellant letters in August 
2001, and April 2005, in which he was informed of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  In addition, the RO informed the appellant about 
what the evidence had to show to establish entitlement to 
service connection for PTSD in the March 2003 Statement of 
the Case (SOC), as well as various Supplemental Statement of 
the Case (SSOC).  The RO also informed the appellant about 
what the evidence had to show to establish entitlement to 
TDIU in the SOC issued in March 2003, as well as the 
subsequent SSOCs.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the rating decision on 
appeal.  Although the required notice was not provided until 
after the RO adjudicated the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained VA and private medical 
treatment records.  The RO contacted the National Personnel 
Record Center (NPRC) asking for any available information 
that might corroborate the veteran's alleged in-service 
stressors/injuries, but the efforts were documented as 
unsuccessful.  The appellant was supplied with the text of 
38 C.F.R. § 3.159 in the March 2003 SOC.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  In fact, the appellant, in December 
2004, March 2005, and April 2005, stated that he had no 
additional evidence to submit.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  In August 
2005, the appellant was informed by an RO letter that he 
could submit more evidence to the Board; additional evidence 
was thereafter submitted.  Therefore, there is no duty to 
assist that was unmet.

The record indicates that all relevant facts with respect to 
the claims addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the complete service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Service Connection Claim - PTSD

The appellant contends that he is entitled to service 
connection for PTSD.  He reports that he served in Korea 
during the Korean conflict with the 139th Treadway Bridge 
Company building bridges near the front lines.  He has stated 
that he was in combat in Korea and that he was injured in the 
left arm, the left knee and the testicles by a hand grenade 
explosion.  The appellant has described seeing friends die, 
observing the enemy's attempts to disable equipment and 
seeing many dead bodies.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Although the appellant is diagnosed 
as having PTSD, official U.S. Government records indicate 
that he did not serve in Korea as he has reported.  As will 
be discussed below, because the appellant's account of his 
claimed stressor is belied by record, the claim fails.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304.  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Although the National Personnel Records Center has reported 
that the appellant's service personnel and medical records 
would have been in a storage area that would have been 
effected by a 1973 fire, the record indicates that the 
appellant's records were first received in November 1952 
(see, e.g., Report of Dental survey; Reports of Medical 
Examination upon service entrance and separation).  

The appellant's service personnel records have not been 
associated with the claims file; the DD 214 is of record.  
The RO has attempted to obtain the rest of the appellant's 
service records, but NPRC informed the RO that no additional 
personnel or medical records were available.  The RO had 
asked that NPRC search for alternative records such as 
morning reports and Surgeon General's records, but no 
documents in addition to the records already in evidence were 
found.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Specifically with regard to the appellant's assertion of 
having served in Korea, the official U.S. Government record 
directly belies such an account.  Instead, his report of 
separation (DD 214) indicates that he had one year and 
twenty-three days of foreign service and that his most 
significant assignment was with the 139th Engineer Treadway 
Bridge Company in Germany.  He was awarded the Occupation 
Medal (Germany); he was not awarded any medal or badge which 
would indicate presence in Korea or in a combat zone during a 
named campaign.  Item 29 on the DD 214, Wounds Received as a 
Result of Action with Enemy Forces, states "none."  
Similarly, in a separate report of military service generated 
by the service department with separate sections recording 
the appellant's induction, service and discharge indicates 
that the appellant engaged in no "battles, engagements 
skirmishes, (or) expeditions," and that he had no "wounds 
received in service."  

Having been provided by an agency of the U.S. Government, the 
Board is assured of the authenticity of these original 
records.  In this regard, this finding is consistent with the 
well-recognized reliance placed by VA upon service department 
and NPRC determinations.  See Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§  3.203(a), (c).  

Thus, the Board finds the appellant's account of service in 
Korea during the Korean Conflict and of combat service to be 
wholly untruthful.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); see Samuels v. West, 11 Vet. App. 433, 436 (1998) 
(Where the veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors); see also Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year history 
of back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file shows no such 
history, the SSA statement cannot be presumed to be credible 
when on its face it conflicts with the lack of substantiation 
for it in the very medical evidence on which it is expressly 
premised).


Private medical records dated between 1998 and 2001 do not 
contain any mention of a diagnosis of PTSD.  There is no 
mention in these records of any service-related stressors or 
of Korea.

The appellant's VA outpatient treatment records dated between 
1997 and 2005 show that he was referred for a psychiatric 
evaluation in September 2000, after presenting with increased 
nervousness and anxiety, paranoia, insomnia and a driven 
feeling.  The associated psychiatry attending note indicates 
that the appellant reported that he was bothered by nerves 
and depression for many years, along with memories of the 
Korean war.  The appellant stated that he had frequent dreams 
of being back in Korea.  He said that he did not believe that 
he had previously consulted a psychiatrist.  The doctor 
rendered a diagnosis of dysthymia and rule out PTSD.  

The appellant was diagnosed with PTSD in November 2000.  
However, examination of the report reveals that the examiner 
wholly believed the appellant's account of having served in 
combat in Korea.  In this regard, the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore  v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993)

That the physician had a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Thus, the evidence of record does not demonstrate that the 
appellant engaged in combat with the enemy.  Furthermore, 
there is no evidence of record to indicate that the appellant 
served in any foreign territory other than Germany.  As for 
the alleged stressors described in the record, other than the 
appellant's own statements, there is no competent evidence 
regarding the claimed inservice stressors in the claims file.  

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Korea.  Therefore, the evidence does not support the 
conclusion that he engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.


Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His 
lay testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  

In this case, the appellant has not provided notice of any 
stressor that occurred outside of Korea and there is no 
evidence of record that he actually served in Korea.  
Therefore, the Board concludes that the appellant's 
assertions alone are of insufficient probative value to meet 
the second element required to establish service connection 
for PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred.  In view of the 
foregoing, the Board concludes that while a diagnosis of PTSD 
has been rendered by VA medical professionals, a 
preponderance of the evidence is against this claim on the 
basis that verification of the alleged stressors has not been 
satisfied, for the reasons detailed above.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that the alleged inservice stressors 
actually occurred, and there are no specific details of 
record indicating that any of the alleged stressors could be 
verified by competent evidence.  The appellant is not 
entitled to the application of the benefit of the doubt; 
there is no reasonable doubt on this issue that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for PTSD is not warranted.  
Because the preponderance of the evidence is against the PTSD 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

The Board has found that service connection is not warranted 
for PTSD.  Therefore, the appellant is not currently service-
connected for any disability.  The Court has held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995) (table).  

In the instant case, the appellant is not in receipt of 
service-connection for any disabling condition.  Thus, his 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is without legal merit, as the law, not the 
evidence, is dispositive in this case.  Hence, the claim is 
denied as a matter of law.




ORDER

Service connection for post-traumatic stress disorder is 
denied.

A total disability rating based on individual unemployability 
is denied.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


